Quadran

International

Non-Technical Summary

Udanin Wind Farm 50 MW, Poland

Company: Quadran Polska

7 October 2019
NON-TECHNICAL SUMMARY CONTENTS
Udanin Wind Farm 50 MW

Document details The details entered below are automatically shown on the cover and the main page footer.
PLEASE NOTE: This table must NOT be removed from this document.

Document title Non-Technical Summary

Document subtitle Udanin Wind Farm 50 MW

Date 7 October 2019

Client Name EBRD

Quadran Polska

NTS - Udanin windfarm, Poland, Version 2.0 7 October 2019
NON-TECHNICAL SUMMARY CONTENTS
Udanin Wind Farm 50 MW

CONTENTS

Contents

1. INTRODUCTION .............
2. SUMMARY OF THE PROJECT..........-00++

21
2.2
23
24

3. SUMMARY OF IMPACTS AND MITIGATION MEASURES

3.1
3.2
3.3
3.4

3.5
3.6
37
3.8

3.9
3.10
3.11

4. ENVIRIONMENTAL AND SOCIAL MANAGEMENT........

Site selection criteria.
Project Description...
Other Wind Farm Projects in the Area
Project Environmental Performance ...

Soil and Groundwater...
Surface Water
Air Quality .
Biodiversity and Nature Conservation
3.41 Site Context
3.4.2 Protected and Recognized Site:
3.4.3 Birds
3.4.4 Bats.
3.4.5 Other Biodiversity Receptors
Landscape and Visual Impacts
Cultural Heritage
Socioeconomic Impact
Community Health, Safety and Security

3.8.1 Environmental Noise
3.8.2 Shadow Flicker ....
3.8.3 Ice and Blade Throw
3.8.4 Electromagnetic Interference ...
3.8.5 Public Access and Health and Safety
Cumulative Impacts ...
Transboundary Impacts ..
Impacts During Decommissioning

List of Figures

Figure 2-1
Figure 2-2
Figure 2-3
Figure 2-4
Figure 2-5

around Udanin WF...

Project Location Map with affected residential areas
Project layout map
The nearest protected areas
Diagram of a wind turbine...
Approximate location of the existing and planned windfarms within a 20-km buffer area

10

7
7
8
8

NTS - Udanin windfarm, Poland, Version 2.0 7 October 2019
NON-TECHNICAL SUMMARY
Udanin Wind Farm 50 MW

Acronyms and Abbreviations

Name Description

EBRD European Bank for Reconstruction and Development
EIA Environmental Impact Assessment

E&S Environmental & Social

ESDD Environmental and Social Due Diligence
GHG Greenhouse Gas

NTS Non-Technical Summary

PR Performance Requirements

SPV Special Purpose Vehicle

WF Wind Farm

WTMWTG Wind Turbine/ Wind Turbine Generators

NTS - Udanin windfarm, Poland, Version 2.0 7 October 2019
1. INTRODUCTION

This Non-Technical Summary (NTS) provides an overview on the environmental and social impacts
associated with the construction, operation and decommissioning of the 50 MW Udanin Wind Farm
project (hereinafter referred to as “the Project”) and on the measures considered to keep these
potential impacts at acceptable levels, so that no harmful effects are induced and all applicable norms
and regulations are met.

The Project was developed by the company Eolfi Polska Sp. z 0.0. and its SPV Farma Wiatrowa 5.
The ownership of the windfarm changed in February 2016, when Quadran Polska (the Project Owner)
acquired the Project to proceed with its further development. The Project is located in the area of
Damianowo, Rozana, Piekary, Udanin, Konary and Lusina villages, Udanin Commune, sredzki
County, Dolnoslaskie Voivodeship, western Poland.

An Environmental Impact Assessment (EIA) prepared by a local consultant was completed for the
Project in June 2010. The local EIA process was favorably approved through an Environmental
Decision issued on June 21st, 2011 by the Head of Udanin commune and became final on June 27',
2011. The Environmental Decision was granted for a total capacity of up to 75 MW. On October 8",
2015 the Environmental Decision has been extended, stating that the Project will be conducted in
stages and that conditions determined in Environmental Decision issued on June 21%, 2011 are
relevant and no need for a revised Decision. Furthermore, additional biodiversity surveys were
conducted during pre-construction and, according to the obligations set out by the Environmental
Decision, will be conducted until the fifth year of the wind farms’ operation. The monitoring campaigns
aim to confirm the results of the completed assessments and define any additional mitigation
measures, if necessary.

The abovementioned EIA identified the environmental and social impacts expected to occur as a
result of the Project implementation, and their significance was evaluated. Where significant adverse
changes were identified, the measures that could be taken to avoid, reduce or compensate for those
changes during the construction and operation of the wind farm were defined and implemented.

The Project Owner is seeking to enter a financial agreement with international lender institutions such
as the European Bank for Reconstruction and Development (EBRD), with strict environmental and
social requirements (Performance Requirements — PRs) for project financing. In order to assess how
the Project meets these standards, ERM was commissioned to undertake a gap analysis of the
environmental and social documents prepared for the Project (local EIA and follow-up bird surveys)
against the EBRD PRs. As part of this process, and to bridge the gaps identified to lender
requirements, ERM also developed additional documents such as:

= this NTS;
= aCorporate Stakeholder Engagement Framework (see Section).

The above documents will be translated into Polish and together with the local EIA (2010) will form
the disclosure package for the Project and will be made publicly available. Furthermore, the Corporate
Stakeholder Engagement Framework will be used by the Project Owner to develop a Stakeholder
Engagement Plan for the Project.

The disclosure package will be publicly available in hard copy at Quadran’s office at the following
address: 2c Wagonowa Street, 53-609 Wroclaw. Additionally, the electronic form of these documents
will be available for consultation on the:

m= Project Owner website: www.quadran-international.com; and
= the EBRD website (www.ebrd.com).

There is a mechanism in place to receive and address grievances, questions, comments and
suggestions from stakeholders. Such grievances regarding the Project can be submitted through the
following channels:

= by regular mail to: Quadran Polska, 2c Wagonowa Street, 53-609 Wroclaw, Poland;
= by e-mail to: biuro@quadran-international.com;

= bycontacting the Project's Communication Officer: Miroslaw Polec, Head of Development, email:
m.polec@quadran-international.com, phone: +48 512 086 694.

2. SUMMARY OF THE PROJECT

2.1 Site selection criteria

The location of the Udanin wind farm was selected based on a number of criteria, such as:
= __ the site is located outside any protected and residential areas;

= wind measurements indicated that the site has good wind resources;

= relative proximity to a main energy distribution grid connection (20 km to the south-west of the
site);

= the site has good access via existing public roads;
= suitable geotechnical ground conditions;
= land availability;

= limited environmental, health and social predicted impacts (e.g. on noise and shadow flickering,
complying with the health protection buffers, area of low-value landscape etc.).

2.2 Project Description

The Project is to be located on flat arable land, in the area of Damianowo, Rozana, Piekary, Udanin,
Konary and Lusina villages, Udanin Commune, sredzki County, Dolnoslaskie Voivodeship, western
Poland. The nearest house is located at approximately 680 m north of WTG No.14.

The Project location and layout maps are illustrated in Figure 2-21 and Figure 2-2.
The Project is located outside of any nature protection areas. The nearest protected areas are
Landscape Protection Area Gora Krzyzowa, located approximately 5 km south-west of the Project

site, and Zbiornik Mietkowski (PLBO20004) Natura 2000, protected under the Birds Directive
2009/147/EC, located approximately 12 km south-east of the Project site.

Figure 2-1 Project Location Map with affected residential areas

alt
toa

Source: Google maps, edited by ERM.

Figure 2-2 Project layout map

Konary,

GoczalkowjGornyo
Goczalkow, © planned intemal electrical

Substation

tor j = :
oS |

‘Approximate locaton of the

Source: Google Earth, edited by ERM

Figure 2-3 The nearest protected areas

Legend
“veqnickie Pole EBB Lancscape Protection Aroa Gora Kreyzowa
| Nature 2000 Zbiorrik Miotkowsi (PL8020004)
(1D Noture Landscape complex Lak Ksiazece and others
Landscape Park Cholmy
Landscape Park Cheimy (oufer zone)
af © Wind turbines locations
“Mierczyce

“MS ciwojow, SUdanin

ZNiCa QAy

Zarow.
>

Google cath Qaworzyna\Slaska
soogle earth 3

Source: Geoserwis and Google Earth, edited by ERM.

The main Project components will include:

= 17 GE120 wind turbine generators (WTG) with a 120-m rotor diameter and a hub height of 110
m, and 3 WTGs GE100 with a 103-m rotor diameter and a hub height of 98.3 m; each WTG will
have a capacity of 2.5 MW, i.e. a total Project capacity of 50 MW;

= one 110/30 kV electrical substation will be located within the Project's area, in the village of
Konary, in the vicinity of WTG No.15;

= a30 kV underground power line connecting all 20 WTGs to the 110/30 kV Project electrical
substation; the routes of these power lines were established along the internal access roads;

= approximately 28 km of underground power lines, which connect the Project electrical substation
with the electrical substation located in Swiebodzice (south-west of the Project). The external
electrical substation belongs to TAURON Dystrybucja S.A.

= __ internal access roads from the local asphalt roads to the individual turbine locations.

The diagram of a wind turbine is illustrated below.

Figure 2-4 Diagram of a wind turbine

~<—Rotor Blade

Gear Box

Nacelle

Generator

Power Cables

Tower

Source: https://en.wikipedia.org/wiki/File:Wind_turbine_diagram.svg

Project Schedule

The Project is covered by the Local Zoning Plan, which allows the construction of all WTGs along with
the auxiliary infrastructure. The Environmental Decision for the Project was issued on June 21st, 2011
by the Head of Udanin commune and became final on June 27th, 2011. Moreover, designs and
building permits for all WTGs, as well as for the electrical substation and power lines, have already
been issued and are currently valid.

In January 2013, the Company signed a grid connection agreement with Tauron Dystrybucja
Company. The contract has been amended six times and became final on February 25th, 2019. The
Project should be connected to the grid by October 31st, 2020.

Project construction is currently planned to start in October 2019. For the first six months, Project
activities will consist in clearance of the land and construction of the roads and foundations. Turbine
components will start to be transported to the site after these six months. It is currently foreseen that
one turbine will be erected in two days.

Land acquisition

The cession and superficies agreements for the land required for the Project were concluded by
former developer and amended by the Project Owner with land owners on a voluntary basis. No
owners were forced to give up their land and no physical resettlement was required for the
development of the Project. At the end of the construction period, the land areas not permanently
occupied by turbines and other infrastructure (e.g. permanent roads) will be restored to agricultural
use.

2.3 Other Wind Farm Projects in the Area

Based on the publicly available information and on the data provided by the representatives of the
local authorities, there is only one existing wind farm in the neighboring commune of Legnickie Pole. It
is located approximately 15-20 km north-west of the planned Udanin WF. Legnickie Pole WF counts
22 WTGs with a total capacity of 44 MW. However, Quadran is planning a new wind farm investment
close to Udanin WF (6 km to the north), which will consist of seven turbines GE 120.

The approximate locations of these two wind farms in relation to the Project site are illustrated below.

Figure 2-5 Approximate location of the existing and planned windfarms
within a 20-km buffer area around Udanin WF

Location of the planned
internal electrical
substation
ik F Wind turbines locations:
MSciwojow,
‘Approximate location
sgnickie Pola WF
») Approximate location of
) Wr planned by Quadran Polska

ae “Rogpznica

Source: Google Earth, edited by ERM.

2.4 Project Environmental Performance

The expected annual energy production of the Project will amount to approximately 122,487 MWh. As
a positive effect, the wind farm’s operation will result in a significant reduction of greenhouse gas
(GHG) emissions, by replacing CO2-emitting power generation facilities. Therefore, the environmental
benefit of the Project will be the reduction of GHG emissions by 78,146.7 tons/year (calculated based
on an emission factor, representative for conventional energy projects, of 0.638 t CO2/MWh, for
Poland in 2012).

Apart from reducing GHG emissions, the future operations of the Project will also result in significant
avoidance of post-combustion emissions. As an example, the equivalent production of electricity by
the largest Polish hard-coal power plant would result with the following emissions (estimations based
on emission factors for 2011):

e Particulate matter (PM): approximately 10.8 tons/year;
e Sulphur dioxide (SO2): approximately 322.1 tons/year;
e Nitrogen oxides (NOx): approximately 209.39 tons/year.

3. SUMMARY OF IMPACTS AND MITIGATION MEASURES

3.1 Soil and Groundwater

Potential impacts on soil and groundwater during the Project construction could be associated with
removal and handling of topsoil, soil compaction and potential spills of fuel, lubricants and paint.
Impacts on soil and groundwater generated by future operations of Udanin WF could potentially result
from leakage of lubricants from the wind turbine nacelle and the transformer substation. However, this
is unlikely due to the liquid retention systems integrated into the structure of the wind turbine nacelle
and of the electrical substation.

An Environmental Pollution Prevention and Control Plan will be developed for the Project and will
include measures that will be implemented on site to avoid potential contamination, for example:

= all fuels, lubricants and paints will be stored in secured designated fuel and chemical storage
areas in line with national requirements and international norms/ good practices on handling
harmful materials;

= procedures will be developed for responding to emergencies/spills of hazardous materials, and
procedures for the storage and handling of fuel, construction materials and waste;

= refueling of vehicles, equipment and maintenance will be restricted to specially designated
platforms with strict control of spills; and

= construction machinery and vehicles will be parked overnight on paved surfaces with storm water
control as far as possible (drainage system equipped with hydrocarbon separator).

Similarly, during the construction, the Project Owner will develop and implement a Waste
Management Plan to cover all waste streams generated by the Project activities and will make sure
that the waste is temporarily stored and managed in line with national requirements and international
best practice.

With the above mitigation measures in place, impacts on soil and ground waters are not expected to
be significant.

3.2 Surface Water
The nearest surface water bodies are:

=~ ~Cicha Woda river (left tributary of Odra river) — approximately 800 m south-west of the Project
site;

= complex of small aquifers (Mlyn, Pod Stodola, Kapielowy, Lubin, Zalany, Trojkat, Gorki and
Basenowy) — between 0.3-1.5 km south-west of the Project site;

Potential impact on surface waters during construction could result from the improper handling of

hazardous materials such as oils, paints, herbicides and other toxic substances.

However, earthworks will be avoided during heavy rains, where practicable, to reduce the risk of
runoff of sediment, oils or chemicals into the natural drainage system.

During construction, potable water and wastewater facilities will be provided at the site by the general
contractor, as part of the construction site organization.

No significant impacts on surface waters are expected.

3.3 Air Quality

During the Project construction, air emissions sources will consist of dust generated from construction
activities (e.g. land clearance and excavation, traffic on local roads) and combustion-related
emissions from vehicles and construction equipment. These impacts will be mitigated by employing
good construction practices, including using well-maintained construction equipment and employing
dust abatement measures. Such measures will be included in the Environmental Pollution Prevention
and Control Plan to be developed and implemented for the Project.

No significant air quality impacts are associated with the Project operational phase. Operational traffic
emission impacts will be associated with a limited number of vehicles accessing the site for
maintenance or security purposes.

3.4 Biodiversity and Nature Conservation

3.4.1 Site Context

The Project area elevation varies between 165 m a.s.|. and 192 m a.s.I. No legally protected areas
are located within or in the immediate vicinity of the Project. Terrestrial animals identified in this area
mainly belong to common species and are not subject to protection.

3.4.2 Legally Protected Sites
The protected areas identified on a range of 20 km around the Project site are the following::

= Landscape Protection Area Gora Krzyzowa, located approximately 5 km south-west of the
Project site;

m= Natura 2000 Zbiornik Mietkowski (PLB020004), protected under the Birds Directive 2009/147/EC,
located at approximately 12 km south-east of the Project site;

m= Nature Landscape complex Laki Ksiazece, located approximately 14 km north-west of the Project
site;

m= Landscape Park Chelmy (buffer zone), located approximately 15 km west of the Project site.

3.4.3 Birds

To determine the Project site’s importance to birds, a number of surveys were conducted. The first
ornithological screening was conducted at the end of 2008, which allowed for terrain recognition,
identification of ecological corridors and helped to define the scope of pre-construction bird
monitoring.

The pre-construction bird monitoring campaign was conducted between January and December
2009, the scope and approach of which were in line with the PSEW Guidelines 2008". During the pre-
construction bird monitoring conducted in 2009, 22,298 individuals belonging to 96 species were
identified the Project area. In Poland, according to the Nature Conservation Act dated 2018, most of
the passerines are under strict protection’, while others are under partial® protection. The majority of
birds were observed in autumn. The most frequently observed species were common starlings,
geese, seagulls, northern lapwings, yellowhammers and fieldfares.

The area of the planned Udanin WF is located in a sector of relatively intense autumn seagull
migration, as well as increased geese movements, having an average ornithological value. As
seagulls are not birds with high collision rates, the bird monitoring report assessed the collision risk as

1 PSEW (2008). Wytyczne w zakresie oceny oddziatywanie elektrowni wiatrowych na ptaki. Szczecin.

2 strict protection — total and permanent interdiction of direct human intervention in the state of ecosystems, wild fauna and flora and in the course
of natural processes in protected areas;

8 partial protection — protection of species of plants, animals and fungi allowing harvesting, i.e. the possibility to reduce the size of a given

population;

low. If post-construction monitoring reveals significant seagull mortality, i.e. more than 30 individuals
per year, and/or increased geese mortality, i.e. more than 50 individuals per year, the operations of
Udanin WF will have to be adjusted.

Based on the obligations imposed by the Environmental Decision, all construction works must be
conducted outside the bird-breeding season (i.e. between November 15 and March 31*). Moreover,
post-construction bird monitoring will be conducted over five years once the WF becomes operational,
ie. in the first, second and fifth years of operation. The post-construction monitoring methodology will
be in line with Polish and international guidelines.

Monitoring results must be submitted to the Regional Directorate of Environmental Protection in
Wroclaw by January 31° of the year following the monitoring campaign. Considering the above, if
adequate mitigation measures are implemented, no significant impacts on birds are expected.

3.4.4 Bats

The pre-construction bat monitoring campaign and analysis of the potential impact generated by the
Project were conducted in line with Polish Guidelines (valid at that time) for pre-construction bat
monitoring’, which are based on the methodology developed by EUROBATS*. The preliminary
monitoring in 2009 was conducted between spring and autumn. The same methodology was used
during all monitoring periods.

The following bat species were identified:

= Greater mouse-eared bat (Myotis myotis), listed in Annex II of the Habitats Directive 92/43/EEC®;
= Daubenton’s bat (Myotis daubentonii);

= Serotine bat (Eptesicus serotinus);

= Nathusius’s pipistrelle (Pipistrellus nathusii);

= Common pipistrelle (Pipistrellus pipistrellus);

= Soprano pipistrelle (Pipistrellus pygmaeus);

= Common noctule (Nyctalus noctula);

= Brown long-eared bat (Plecotus auritus);

= Grey long-eared bat (Plecotus austriacus).

= Western barbastelle (Barbastella barbastellus), listed in Annex II of the Habitats Directive
92/43/EEC

Considering the results of the bat monitoring conducted in 2009, in order to minimize the impacts on
bats, the following requirements were imposed by the Environmental Decision:

= WTGs should be placed at least 200 m from the nearest forested area, watercourses and
aquifers;

= New trees should not be planted on the land plots leased for Project purposes or in their vicinity (
i.e. up to 200 m);

= Once Udanin WF becomes operational, in order to minimize mortality of the common noctule
(Nyctalus noctula), WTGs No 1-9 and WTGs No 11, 12, 18 must be switched off periodically (i.e.
between July 1st and September 30th, up to 6 hours after sunset, when wind speed is lower than
8 mis).

4 Tymezasowe wytyczne dotyczqce ocen oddzialywania elektrowni wiatrowych na nietoperze (na rok 2009) (Kepel i in. 2009)
5 Porozumienie 0 Ochronie Populaoji Europejskich Nietoperzy EUROBATS (Rodrigues i in. 2008)
© Dyrektywa Siedliskowa — Zalacznik II Gatunki zwierzat

Moreover, based on the obligations imposed by the Environmental Decision, post-construction bat
monitoring will be conducted over five years once the WF becomes operational (i.e. in the first,
second and fifth years of operation). The post-construction monitoring methodology will be in line with
Polish and international guidelines. Monitoring results must be submitted to the Regional Directorate
of Environmental Protection in Wroclaw by January 31* of the year following the monitoring
campaign.

As requested by the Regional Directorate of Environmental Protection in Wroclaw, in 2013, bat
detector recordings were conducted in forested areas in the vicinity of the planned WTG No 3 and
WTG No 9, between September and October. However, neither WTG No 3 nor WTG No 9 are part
anymore of the total 20 WTGs Project's components.

Considering the above, if adequate mitigation measures are implemented, no significant impacts on
bats are expected.

3.4.5 Other Biodiversity Receptors
3.4.5.1 Habitats and Flora

The total area permanently covered by the Project will be only 0.03 km?, corresponding to the project
footprint (land effectively taken up by WTGs, access roads, accompanying infrastructure).

As mentioned in the EIA report, the Project will be located on agricultural lands, where mechanized
agriculture and the use of chemicals contributed to a decrease in the diversity of plant species.
Therefore, the report concluded that local flora, which might be impacted by the construction activities,
is mainly of low conservation value.

While the EIA report concluded no significant impacts on habitats and flora, the Project Owner will
voluntarily develop and implement an additional monitoring survey on vegetation in line with Poland
and international guidelines. Considering the above, if adequate mitigation measures are
implemented, no significant impacts on flora and habitats are expected.

3.4.5.2 Amphibians and Reptiles

According to the EIA report, the presence of the following amphibian and reptile species was noted:
= Common toad (Bufo bufo);

= Common frog (Rana temporaria);

= Edible frog (Rana esculenta);

= Moor frog (Rana arvalis);

= Sand lizard (Lacerta agilis);

= ~~ Slowworm (Anguis fragilis);

m= Grass snake (Natrix natrix).

As indicated in the EIA report, no protected species listed in the Polish Red Book of Animals or in the
Annex II of Habitats Directive 92/43/EEC have been identified. However, four species (Rana
temporaria, Rana esculenta, Rana arvalis, Lacerta agilis) are listed in Annex IV of Habitats Directive.
In Poland all reptiles (in total 18 species) and all amphibians (in total 9 species) are under legal
protection. However, pre-construction monitoring concludes that the Udanin WF area does not
provide a particularly suitable habitat for amphibians and reptiles.

Based on the EIA report, the Project operation is not likely to pose a threat to animals moving at
ground level. However, the Project Owner will voluntarily develop and implement an additional
monitoring survey on herpetofauna in line with Poland and international guidelines. Considering the

above, if adequate mitigation measures are implemented, no significant impacts on amphibians and
reptiles are expected.

3.4.5.3 Mammals

Surveys on mammals were conducted simultaneously with the pre-construction bird and bat
monitoring. The following mammals, other than bats, were identified:

m= European mole (Talpa europaea);

m= Hedgehog (Erinaceus sp.);

m= European hare (Lepus europaeus);

m= Red fox (Vulpes vulpes);

m= European roe deer (Capreolus capreolus).

Based on EIA report, the operation of Udanin WF is unlikely to negatively affect mammals, thus no
significant impacts on them are expected.

3.5 Landscape and Visual Impacts

The WTGs would dominate the flat landscape and would be visible or partially visible within a radius
of about 20 km of the WF area, in particular to people from Damianowo, Rozana, Piekary, Udanin,
Konary and Lusina villages.

Udanin WF will result in a continuous change (for the duration of the project lifetime) in landscape
characteristics affecting a large area. However, the sensitivity of the landscape is not deemed high, as
it would be the case for a protected landscape and/ or a landscape widely acknowledged for its quality
and value, or for a landscape with a distinctive character.

A landscape and visual impact assessment was performed as part of the EIA Report. A modeling
process was carried out involving the transfer of photographs of GE 2.5 XL turbines, Vestas V90
1.8/2.0 turbines (hub height 105 m) and Fulrlander (hub height 141 m) into photographs of places
selected for the planned Project. It processed WTG sizes and proportions, WTG locations against
each other, as well as the existing landscape elements.

It was concluded that the Project would not generate a significant impact and would not deteriorate
the landscape.

However, in order to mitigate any potential landscape and visual impacts, the following measures will
be implemented:

= WTGs will be placed in an orderly layout to avoid visual disturbances;

= smooth cylindrical towers will be used, as this type of tower has a simpler configuration, less
complex surface characteristics and a lower reflection/shadow casting potential;

= non-reflective paints and coatings will be used in order to reduce glare;

= the Project will involve only underground power cables at the site in order to minimize distortion of
the surface;

m= the tower, nacelle and rotor will be painted in a uniform color, in order to reduce visual impacts.

3.6 Cultural Heritage

According to the information presented in the EIA report, within the Udanin WF area there are no
monuments listed in the Monuments Register.

The following monuments listed in the Monuments Register are located in the vicinity of the planned
Udanin WF:

= Church, palace and park complex in the vicinity of Drogomilowice village;
= Church and cemetery in the vicinity of Goscislaw village;

= Church, two cemeteries and park in the vicinity of Konary village;

= Church, cemetery and wall in the vicinity of Lusina village;

= Church, cemetery and park in the vicinity of Piekary village;

= Cemetery and chapel in the vicinity of Rozana village.

Based on the information provided in the EIA report, the above-mentioned monuments will not be
impacted by the planned Udanin WF, neither during the construction nor the operation phases. A
potential impact might be generated during the construction phase on archaeological sites located in
the vicinity (sites No. 7/31/81-22 AZP, 8/19/81/22 AZP, 9/20/81-22 AZP, 8/14/81-22 AZP, 9/7/81-23
AZP, 1/8/81-23 AZP). The Environmental Decision and the Building Permits imposed an obligation to
notify the Archaeological Monument Department in Wroclaw about the commencement of
construction works and a document issued by the Voivodeship Monuments Conservatory in Wroclaw
in May 2019 requires the developer to conduct an archaeological survey before start of construction
works and ensure archaeological supervision during these works.

During the construction phase, the Project Owner will develop and implement a Chance Find
Procedure which will describe the process of managing situations when Project construction activities
lead to the identification of cultural heritage unknown until then.

Taking into account the above, potential Project impacts on cultural heritage are not expected to be
significant.

3.7 Socioeconomic Impact

During the construction phase, the following types of socioeconomic impacts are likely to arise as a
result of the Project implementation:

= direct employment opportunities with the Project; the exact number of required construction
workforce is still to be defined at this stage but the Project could involve approximately 50-75
workers; the Project owner will seek to employ locally available workforce for the Project
construction;

= direct economic impacts as a results of Project purchase of goods and services such as
construction materials for civil works, construction equipment and machinery, catering,
transportation; the Project owner will seek to maximize local procurement of goods and services
for the Project;

= induced economic effects of spending by construction workers;
= permanent loss of approximately 0.009 km? of arable land;
= __ increase of the commune income through payment of taxes by the Project owner;

= __ increase of the household income of land owners leasing their land for each WTG. The land for
the Project was secured based on land lease agreements signed with the land owners by the
Project owner;

= improvement of the local communication routes;

= potential impacts on community cohesion arising from the influx of construction workers;

= potential increased pressure on local infrastructure and utilities as a result of transporting goods
and services, constructing new roads and rehabilitating existing ones, wiring the wind farm.

The current Project Owner will develop and implement a SEP (see section 4), which will also feature a
formal grievance management procedure for the Project. This mechanism will be disseminated to the
affected communities so that people understand how to proceed in case they have questions or
complaints in relation to the Project.

Following completion of construction activities, local farmers will be granted access to the Project area
and will continue using the agricultural land around the turbines, mainly for farming and occasional
cattle grazing activities.

During the operational stage, there will also be direct employment opportunities with the Project as
well and indirect opportunities as the Project will subcontract maintenance and security services.

3.8 Community Health, Safety and Security

3.8.1. Transportation Issues

The EIA report prepared for the Project estimates that approximately 50 vehicles per turbine will be
needed to deliver concrete for the foundations purposes. The potential impacts of increased heavy
and oversized transportation may include:

= Increased noise, vibrations and particulate matter;

= Increased traffic on the local roads;

m= damages to road’s surface and possibly also building structures;
= temporary roads access.

The road survey has been completed by the wind turbines provider. During the construction phase,
the Project Owner will develop and implement a Traffic Management Plan and Community Health and
Safety Plan which will describe trucks routes and planned schedule when heavy and oversized
transportation can be expected. The Plan will also define health and safety rules, which should be
followed prior commencement of the construction works.

If the abovementioned mitigation measures will be implemented, the transportation impacts should be
minimized.

3.8.2 Environmental Noise

For the EIA report, former developer Farma Wiatrowa 5 Sp. z 0.0. completed noise level analyses to
determine whether the Project met mandatory noise levels, defined as 55 dB for daytime and 45 dB
for night-time in residential areas. The noise analysis did not reveal exceedances of permissible
levels.

The nearest noise receptors are residential areas in Damianowo, Rozana, Piekary, Udanin, Konary
and Lusina villages, with the closest house located approximately 680 m north of WTG No. 14 in
Konary village.

The Environmental Decision requires to conduct post construction noise measurements within three
months once the wind farm becomes operational. The noise measurements should be conducted
following the methods and requirements defined in the decision. The results should be submitted to
the Regional Directorate of Environmental Protection in Wroclaw within six months once the wind farm
becomes operational. If the results show exceedances, mitigation measures, such as fitting silencing
mode for designated WTGs with silencers, will have to be implemented.

3.8.3 Shadow Flicker

Any moving object that comes between a viewer and a light source can cause a flicker effect. Wind
turbines, like other tall structures, cast a shadow on the neighboring area when the sun is visible.

As a part of the EIA procedure, an analysis of the shadow flicker effect was conducted. The range of
the shadow flicker effect was analyzed taking into account the actual astronomical data for the nearest
residential areas. The WindPro software was used for modelling purposes. A shadow coverage model
was prepared for the Project’s area and adjacent areas.

It should also be stressed that there are no regulations in Poland that set limit values for this effect in
terms of duration and frequency.

According to the recommendations of the World Bank Environmental, Health and Safety Guidelines
For Wind Energy’, the minimum distance between the Project turbines and the nearest residential
areas should be 345 m (for GE120-type WTGs) and 301.95 m (for GE100-type WTGs). The closest
residential area to any of the Project turbines is 680 m.

Consequently, it is expected that no shadow flicker effect is likely to occur as a result of the Project.

3.8.4 Ice and Blade Throw

Wind farms operating in cold climates may suffer from icing in certain weather conditions and ice
accretion can result in ‘throwing’ of ice from the wind turbines, which may affect public safety. The
average annual temperature in the Udanin WF area is +8.5°C with an average monthly temperature in
January of -2.1°C. Wind turbine icing is rather unlikely under such climatic conditions.

The Project is located in an agricultural area, with regular farmer car traffic, farmer working the land,
as well as grazing livestock during spring and summer.

To minimize ice throw risks, the following mitigation measures will be adopted:

= all WTGs will be equipped with ice detecting systems to control ice formation on the rotor blades.
In case of icing detection, wind turbines are shut down automatically;

= warning signs will be placed at the entrance to the individual WTGs location;

m= the wind farm personnel and local farmers will be informed about the conditions that could lead to
WTG icing, about the risk of ice falling from the wind turbine rotor, as well as the existing risk
area; such information will be delivered through continuous engagement with local communities,
as the Project SEP will outline;

=__ if achange in WTG operation is detected, which may be associated with the start of rotor blade
icing, the turbine will be shut down.

With the aforementioned mitigation in place, no significant impacts from ice throw are expected.

3.8.5 Electromagnetic Interference

Wind turbines could potentially cause electromagnetic interference with aviation radar and
telecommunication systems (e.g. microwave, television, and radio). As part of the construction
permitting procedure, the relevant authorities were consulted and no concerns were raised in relation
to the Project.

The nearest airport is located approximately 45 km east of the Project site; therefore, there are no
risks associated with aviation radar interferences.

Electromagnetic fields (EMF) are produced by any wiring or equipment carrying electric current. The
potential effects of EMF on human health vary depending on the frequency and intensity of the fields.

7 ENVIRONMENTAL, HEALTH AND SAFETY GUIDELINES FOR WIND ENERGY, AUGUST 7, 2015. WORLD BANK
GROUP, IFC, MIGA.

For wind power projects, EMF generation is associated with overhead transmission lines (which are
not included in the Udanin Project) and the substation.

The following measures will be adopted to protect employees and local communities:

= all works on construction, maintenance and repairs of the Project electrical substation will be
carried out in compliance with the safety regulations related to these activities;

= the Project electrical substation will be fenced and equipped with adequate warning signs;

= entrance to the Project electrical substation will be prohibited, except for employees holding
adequate permits;

= the substation will be regularly inspected for compliance with the relevant safety requirements,
constant monitoring will be implemented, and monthly, quarterly and annual inspections will be
conducted.

No significant impacts from electromagnetic interference are expected to arise in association with the
Project.

3.8.6 Public Access and Health and Safety

Appropriate public communication to allow timely notice of affected residents before major
construction operations or traffic movements on public roads will be implemented before
commencement and during construction phase of the Udanin WF.

Currently, the area of the planned Udanin WF is used for arable farming and occasional grazing.

Measures to allow safe access to grazing/farming areas will be identified and implemented upon
consulting local authorities and residents. The mitigation measures will comprise clear procedures to
be implemented by contractors, including a Construction and Traffic Management Plan (on the
construction site and public roads) and an Emergency Response Plan.

Having the above mitigation measures in place, impacts on public health and safety are not expected
to be significant.

3.9 Cumulative Impacts

Projects can generate impacts in isolation or cumulatively with other projects, either existing or
planned to be developed in the area. Additional projects identified in the Project area are presented in
Section Error! Reference source not found..

According to the EIA, while the presence of cumulative impacts is considered unlikely given the
distance between the project sites, any future wind farm investment will require a robust cumulative
impact assessment.

The Project Owner is committed to exchange information on the environmental monitoring results
(with focus on bird and bat mortality). In case of any increase in the number of carcasses identified in
the Project site, the Project Owner will liaise with the developers of the other windfarms in the area to
identify and agree proper mitigation measures. Such actions will be carried out upon consultation of
relevant stakeholders (e.g. bird protection associations and NGOs, experts, community members,
lenders, authorities etc.).

3.10 Transboundary Impacts

The Project area is located approximately 70 km from the nearest border with the neighboring country
— the Czech Republic. Considering the WF’s local nature and scale, it does not fall under the
provisions of procedures on transboundary environmental impact assessments. Potential
transboundary impacts generated by the WF are not expected.

3.11. Impacts During Decommissioning
Impacts caused by decommissioning activities are, in principle, comparable with construction impacts.

The projected operational lifetime of a typical wind farm is 25 years. After this period, there are two
options: repowering the site and replacing existing wind turbines or decommissioning the site,
removing the wind turbines and other major structures, and restoring the site. At this stage, the
Project Owner has not decided which of the two options will be selected for the Project. However, the
Project Owner will comply with the relevant mandatory requirements and best practices in force at the
time of Project decommissioning.

Prior to decommissioning, a method statement, detailing how the site would be restored is usually
prepared and approved by the relevant authorities.

At present, wind turbines are removed by crane and reused elsewhere, if possible. In the case of
foundation works, upper sections are removed and the voids backfilled with appropriate materials to
support land use. Underground cables and deep concrete foundations are usually left in place, as
removal is likely to cause more disruption than leaving them in-situ. However, if techniques allowing
removal of underground cables with limited disruption and impacts are available at the time of
decommissioning, they will be considered. Areas affected by decommissioning activities will be
restored to the use defined for the respective land plots at that moment in time. As with the turbines,
the electrical control building and internal equipment are removed and reused or recycled, where
possible.

4. ENVIRONMENTAL AND SOCIAL MANAGEMENT

The EIA Report performed for the Project identified the potential environmental and social impacts
associated with the Project and also defined the mitigation measures to be implemented in order to
maintain these impacts within acceptable limits. The gap analysis of the EIA Report against EBRD
PRs also indicated a number of actions that still are necessary for the Project to meet said standards.
These measures were defined in the following documents that will be used during Project
implementation:

= the Environmental and Social Action Plan (ESAP), which represents a roadmap for
implementation of key environmental and social actions required for the Project;

= the Corporate Stakeholder Engagement Framework (SEF), which defines the overall
engagement strategy and will be further used by the Project Owner to develop a Project-specific
Stakeholder Engagement Plan (SEP). The SEP will define the relevant Project stakeholders,
planned engagement activities, resources from the Project Owner to deal with stakeholder
engagement, a community grievance mechanism and a management process along with
monitoring and evaluation. The Project SEP will aim to lay the foundation for an effective, bilateral
communication between the Project and its stakeholders, and to build reliable relationships
between the Project and local communities. Regular stakeholder engagement will also enable the
Project Owner to gain a better understanding of the ways in which communities prefer for receive
information about the Project. The Project SEP will be made available to the public on the Project
Owner's website, and as hard copy to local authorities and communities. It will be periodically
updated as needed, to reflect engagement undertaken, stakeholder feedback and potential
changes in the Project.

